Citation Nr: 1451528	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-09 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's spouse


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Appellant served on Active Duty for Training (ACDUTRA) from September 1974 to January 1975.  The Appellant also has multiple periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA) with the Nebraska National Guard between January 1975 and February 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Appellant has waived RO consideration of the additional evidence he submitted in October 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The additional evidence submitted by the Appellant in October 2013 suggests that he may have experienced hearing loss during a period of time simultaneous with, or in close proximity to, his periods of ACDUTRA.  Given this new evidence, a new audiological medical opinion is warranted regarding the nexus of the Appellant's hearing loss.  However, as discussed below, the Appellant has only submitted additional evidence regarding his right ear for the pertinent time period.  The RO and Appellant should make every effort to acquire the corresponding information for his left ear, as that information could be very important to his claim.  

The Appellant asserts that his current hearing and tinnitus disabilities are due to the acoustic trauma he experienced during service.  The Appellant testified before the Board in September 2013 that his military occupational specialty was "155 howitzer driver," and this is confirmed by his report of separation and record of service.  He explained that the motor propelling the howitzer sits less than two feet away from the ears of the driver.  Additionally, during ACDUTRA, they would fire the howitzer fifteen to twenty times a day, as well as qualify on the 50 caliber machine gun, and small arms.  The Appellant also testified that after driving and shooting the howitzer during ACDUTRA he would often have ringing in his ears that continued after the events.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. §§  101(21), (24) (West 2014); 38 C.F.R. § 3.6(a) (2014).  ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  38 U.S.C.A. §§  101(21), (24); 38 C.F.R. § 3.6(a).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2014).

In February 1974, the Appellant was provided a medical examination for purposes of enlisting into service.  Audiometric testing revealed that the Appellant had auditory thresholds of 20, 20, 0, 0, 40 and 20 in the right ear, and auditory thresholds of 20, 20, 0, 0, 30, and 20 in the left ear, at the respective frequencies of 500, 1000, 2000, 3000, 4000 and 6000 Hertz.  The Board notes that the audiometric findings in February 1974 reveal impaired hearing in the right ear and normal hearing in the left ear.  See 38 C.F.R. § 3.385.  However, right ear hearing loss was not diagnosed by the examiner.

In December 1974, the Appellant was provided a medical examination for purpose of release from active duty for training.  Audiometric testing revealed that the Appellant had auditory thresholds of 10, 15, 15, and 15 in the right ear, and auditory thresholds of 15, 15, 15, and 20 in the left ear, at the respective frequencies of 500, 1000, 2000, and 4000 Hertz.  The Board notes that although the audiometric findings in February 1974 revealed impaired hearing in the right ear, and normal hearing in the left, the December 1974 examination reveals normal hearing in both ears.  See 38 C.F.R. § 3.385.

In October 2013, after the Appellant's Board hearing, the Appellant submitted numerous hearing test records from private examiners that span from April 1979 to February 2013.  Of particular note is the right ear test history, which includes tests in April 1979 and March 1980.  The private medical audiometric testing indicates that the Appellant's right ear had auditory thresholds of 10, 5, 25, 45, 35, and 40 in April 1979, and auditory thresholds of 5, 5, 30, 50, 40, and 40 in March 1980, at the respective frequencies of 500, 1000, 2000, 3000, 4000, and 6000 Hertz.  The Board notes that both of these private examinations are evidence of impaired hearing in the right ear under 38 C.F.R. § 3.385.  

The Appellant has not submitted private examination hearing test history for the left ear.

The VA audiological examiner based her December 2011 "less likely than not" (less than 50% probability) bilateral hearing loss etiology opinion on the Appellant's hearing being within normal limits upon his separation from active duty for training in the December 1974 medical examination, discussed above.  Simultaneously, the VA examiner based her "less likely than not" tinnitus etiology opinion on the Appellant's alleged date of onset not being related to his active duty [for training] military service.  

Given that there is now evidence of hearing loss in April 1979 and March 1980, which was not of record when the December 2011 VA examiner reviewed the Appellant's file and provided an opinion, a new opinion considering the additional evidence is needed.  38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, the case is REMANDED for the following action:

1. Request that the Appellant identify any VA or non-VA testing, diagnosis or treatment for hearing loss and/or tinnitus.  The Appellant should provide the names and addresses of all private medical providers who have provided him testing, diagnosis, or treatment, for hearing loss or tinnitus.  After obtaining the necessary authorizations from the Appellant, request copies of all treatment records identified by the Appellant.  Special emphasis should be placed on acquiring the private examination hearing test history for the left ear from examinetics/BNSF Railway, which presumably corresponds to the testing history of the right hear which is already part of the record.    

If, after making reasonable efforts to obtain any outstanding non-Federal records the AOJ is unable to secure same or if after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Appellant should be notified in accordance with 38 C.F.R. § 3.159(e).  The Appellant must then be given an opportunity to respond.

2. After the above has been completed, schedule the Appellant for a VA audiological examination.   The examiner should determine the nature and etiology of any diagnosis of hearing loss or tinnitus.   The claims folder should be forwarded to the examiner for review, with special emphasis placed on the Appellant's dates of ACDUTRA, and the dates and results of any private medical hearing tests or examinations in temporal proximity to those periods of ACDUTRA.  The examiner's attention is specifically directed to the results of the right ear private medical hearing tests of April 1979 and March 1980, which are presently of record, and any corresponding hearing tests of the left ear which are obtained.  

(a)  Following review of the claims folder, the examiner should reconcile the inconsistency between the Appellant's February 1974 and December 1974 right ear audiometric testing and address whether the Appellant had hearing loss in either ear in February 1974.  

(b)  If the examiner finds that the Appellant had a hearing disability as of the February 1974 audiometric testing, the examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent) that the Appellants's hearing disability was aggravated (i.e., permanently worsened beyond its natural progression) during any period(s) of ACDUTRA.  

(c) If the examiner finds that the Appellant did not have a hearing disability as of the February 1974 audiometric testing, the examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent) that any current hearing loss resulted from a disease or injury (e.g., excessive noise exposure/acoustic trauma) incurred in the line of duty during a period of ACDUTRA.
(d)  The examiner should opine whether it is at least as likely as not that tinnitus resulted from a disease or injury (e.g., excessive noise exposure/acoustic trauma) incurred in the line of duty during a period of ACDUTRA.

The Appellant testified before the Board in September 2013 that his military occupational specialty was "155 howitzer driver," and this is confirmed by his report of separation and record of service.  He explained that the motor propelling the howitzer sits less than two feet away from the ears of the driver.  Additionally, during ACDUTRA, they would fire the howitzer fifteen to twenty times a day, as well as qualify on the 50 caliber machine gun, and small arms.  The Appellant also testified that after driving and shooting the howitzer during ACDUTRA he would often have ringing in his ears that continued after the events.  

The examiner is asked to explain the reasons behind all opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After completing any further development readjudicate the Appellant's claims.  If either claim remains denied, issue a supplemental statement of the case to the Appellant and his representative.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



